      Case 1:19-cv-05727-JPO-RWL Document 134 Filed 11/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X             11/17/2020
EDWARD BANKS,                                                  :
                                                               :   19-CV-5727 (JPO) (RWL)
                                    Plaintiff,                 :
                                                               :   ORDER
                  - against -                                  :
                                                               :
MCGLYNN, HAYS & CO., INC., et al.,                             :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        As ordered at today’s telephonic discovery conference:

        1.       Defendants shall bring to their depositions any of their cell phones

containing texts responsive to document requests.

        2.       Defendants shall produce by November 24, 2020, the previously-ordered

clear copies of the “second set” of texts. Defendants shall pay for same, but the Court

may consider cost-shifting at a later time.

        3.       Defendants shall provide their previously-ordered sworn declarations of

complete document production no later than December 1, 2020.

        4.       At least a week in advance of each Defendant’s deposition, and in any event

no later than December 15, 2020, Defendants shall identify to Plaintiff the Rule 30(b)(6)

topics, if any, for which the respective Defendant is being designated.

        5.       The depositions of the three Defendants will go forward in January on dates

agreed to by the parties. Depositions of other persons presently scheduled for November

or December shall go forward as scheduled.

        Failure to comply with this Order, as with any other order, may result in sanctions.




                                                        1
     Case 1:19-cv-05727-JPO-RWL Document 134 Filed 11/17/20 Page 2 of 2




                                          SO ORDERED.



                                          _______________________________
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE
Dated: November 17, 2020
       New York, New York

Copies transmitted this date to all counsel of record.




                                             2
